


110 HR 3568 IH: Providing Electronic Resources and

U.S. House of Representatives
2007-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3568
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2007
			Mr. Arcuri introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Violent Crime Control and Law Enforcement
		  Act of 1994 to provide grants to prosecutors and law enforcement to combat
		  violent crime.
	
	
		1.Short titleThis Act may be cited as the
			 Providing Electronic Resources and
			 Prosecutors Act of 2007.
		2.Grants to
			 prosecutors and law enforcement to combat violent crime
			(a)In
			 GeneralSection 31702 of the Violent Crime Control and Law Enforcement Act of
			 1994 (42 U.S.C. 13862) is amended—
				(1)in paragraph (3),
			 by striking and at the end;
				(2)in paragraph (4),
			 by striking the period at the end and inserting a semicolon; and
				(3)by adding at the
			 end the following:
					
						(5)to hire additional
				prosecutors to—
							(A)allow more cases to
				be prosecuted; and
							(B)reduce backlogs;
				and
							(6)to fund
				technology, equipment, and training for prosecutors and law enforcement in
				order to increase accurate identification of gang members and violent
				offenders, and to maintain databases with such information to facilitate
				coordination among law enforcement and
				prosecutors.
						.
				(b)Authorization of
			 AppropriationsSection 31707 of the
			 Violent Crime Control and Law Enforcement
			 Act of 1994 (42 U.S.C. 13867) is amended to read as follows:
				
					31707.Authorization
				of appropriationsThere are
				authorized to be appropriated $20,000,000 for each of the fiscal years 2008
				through 2012 to carry out this
				subtitle.
					.
			
